Citation Nr: 0122163	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-11 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for status post 
excision of semilunar cartilage and medial meniscus of the 
left knee with degenerative joint disease.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C..


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), see 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001) was enacted on 
November 9, 2000, during the pendency of this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under the VCAA and implementing regulations, VA 
bears a heightened duty to assist an appellant with the 
development of evidence as well as a duty to notify the 
appellant of what evidence is needed to substantiate the 
claim and if certain evidence cannot be obtained.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  The VCAA eliminates the 
requirement that a claimant present a "well-grounded" claim 
in order to be entitled to assistance.  See 38 U.S.C.A. 
§ 5107.  The veteran is entitled to the benefits of this new 
law.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  After reviewing the record, the Board 
finds that the duties described in the VCAA have not been 
completely fulfilled.  Accordingly, the Board finds that the 
issue on appeal must be remanded.

The veteran received a VA examination for his left knee in 
August 2000.  The examining physician noted in his report:  
"There is no medical record available for review.  There is 
no C file available for review."  Also, although stating 
that x-rays of the left knee had been taken for the 
examination, the examination report contained no description 
or discussion of the x-ray findings.  The veteran testified 
during the hearing before the undersigned that was held in 
this matter in July 2001 that no x-rays had been taken for 
the August 2000 VA examination.  The most recent X-ray report 
in the claims file is dated in April 1992.  Those studies 
were interpreted as demonstrating the presence of 
degenerative joint disease in the left knee. 

The veteran's left knee disability has been evaluated as 10 
percent disabling under both Diagnostic Code 5259, which 
concerns symptoms associated with the removal of the 
semilunar knee cartilage, and Diagnostic Code 5003, which 
concerns degenerative arthritis that has been established by 
x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5259 (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) has held that pertinent VA medical 
records are constructively included in the record of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, if there are VA radiology reports concerning the 
veteran's left knee that are still outstanding, they must be 
secured and associated with the claims file on remand.

The Court has said that VA has a duty to afford the claimant 
a thorough and contemporaneous medical examination, one that 
is fully informed because it takes into account the records 
of prior examination and treatment.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The opinion rendered by the VA examiner in 
August 2000 was not a fully informed one, as the examiner 
himself suggested, because the claims file was unavailable, 
and it is possible that the opinion did not consider 
pertinent contemporaneous x-ray findings.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are satisfied.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
records of treatment at any private or VA 
facility from November 1993 through the 
present for post-concussion syndrome with 
adjustment disorder.  Particular efforts 
should be made to ascertain whether there 
are any outstanding records of x-rays 
taken in connection with the August 2000 
VA examination.  The RO should attempt to 
procure copies of all records that have 
not previously been obtained.  The RO 
should document in the claims file all 
attempts to secure this evidence.  If, 
after making reasonable efforts, the RO 
is unable to obtain any records sought, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  Under the new law and 
implementing regulations, efforts to 
obtain government records must continue 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Should the RO reach either or 
both conclusions, it must so state in its 
notice to the veteran.

3.  The veteran then should be afforded 
an examination to determine the nature 
and severity of his left knee disability.  
Any indicated diagnostic tests, studies, 
and consultations should be accomplished.  
All pertinent symptomatology and current 
findings should be reported in detail, 

The examiner should record the range of 
motion in the left knee observed on 
clinical evaluation and should assess 
whether the joint exhibits any disability 
other than limitation of motion, to 
include instability, subluxation, or 
arthritis.  If there is instability or 
subluxation, the examiner should provide 
an opinion as to whether these symptoms 
are slight, moderate, or severe.

The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may result in denial of the claim.  
38 C.F.R. §  3.655 (2000).  In the event 
that he does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should 
readjudicate the claim.  If the claim 
remains denied, the RO should provide the 
veteran with a supplemental statement of 
the case and allow him an adequate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if otherwise in order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




